Exhibit 10.3

 

Execution Copy

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
the 20th day of February, 2009, between Boise Cascade, L.L.C., a Delaware
limited liability company (the “Company”), and Duane C. McDougall (“Executive”).

 

WHEREAS, Company and Executive are parties to an Employment Agreement dated
November 20, 2008 (as amended from time to time, the “Employment Agreement”);
and

 

WHEREAS, Company and Executive have agreed to make certain changes to the
Employment Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.  Change in Base Salary.  Sections 3(a) and 5(g) of the Employment Agreement
are amended by deleting the references “$800,000” therein and replacing same
with “$808,250”.

 

2.  Change in Health and Welfare Benefits.  Notwithstanding anything to the
contrary in Section 3(a) of the Employment Agreement Executive acknowledges that
neither he nor his employees will have any right to participate in the Boise
Cascade L.L.C Consumerwise Medical Benefits Plan and any successor plan
thereto.  All other health care plans normally made available to salaried
employees and their dependents shall be available to Executive on the same terms
as they are from time to time available to other salaried employees.

 

3.  Elimination of Life Insurance Benefit.  Section 3(f) of the Employment
Agreement is deleted in its entirety.  Notwithstanding the foregoing Executive
shall be entitled to participate in Company’s customary life insurance program
provided to its salaried employees as it may from time to time be in effect,
which, as the date of this Agreement provides coverage equal to the amount of an
employee’s base salary up to a limit of $250,000 without payment by the employee
of any portion of the premium therefor.

 

4.  Change in Severance Benefits.  Sections 5(b) and 5(c) of the Employment
Agreement are hereby amended and restated in their entirety to read as follows:

 

--------------------------------------------------------------------------------


 

(b)  If the Employment Period is terminated by the Company without Cause (and,
for the avoidance of doubt, a termination by the Company without Cause shall not
be deemed to occur if the Company provides written notice that it elects not to
renew the Employment Period or upon any expiration of the Employment Period for
non-renewal) or upon Executive’s resignation with Good Reason (and, for the
avoidance of doubt, a resignation by Executive for Good Reason shall not be
deemed to occur if Executive provides written notice that he elects not to renew
the Employment Period or upon any expiration of the Employment Period for
non-renewal), Executive shall be entitled to receive: (i) his Base Salary at the
rate then in effect as of the date of termination; (ii) any amount owed
Executive by reason of such termination under the terms of any other
compensation plan of Company in which Executive participates (when and as
payable under the terms of such plan); (iii) the value of any unused and accrued
time off, less any advanced time off, in accordance with the time off policy
applicable to Executive immediately prior to Executive’s date of termination,
(iv) an amount equal to two times the sum of (a) his Base Salary at the rate
then in effect and (b) his Target Bonus for the calendar year in which such
termination occurred.  In addition, if the Employment period is terminated by
the Company without Cause or upon Executive’s resignation with Good Reason, the
Company shall provide to Executive for an 18 month period following the date of
termination of his employment: (x) life insurance at the level and cost to
Executive provided for prior to termination pursuant to Section 3(f) of the
Employment Agreement, as amended hereby; and (y) and all other financial
counseling, disability accident and healthcare insurance plans (other than as
excluded pursuant to Section 2 of this Agreement) in which Executive was
participating as of the date of Termination, subject to payment by the Executive
of premiums and other cost sharing provided for under such plans and programs.

 


(C)           IF THE EMPLOYMENT PERIOD IS TERMINATED BY THE COMPANY FOR CAUSE,
IF THE EMPLOYMENT PERIOD EXPIRES DUE TO THE COMPANY OR EXECUTIVE ELECTING NOT TO
RENEW THE EMPLOYMENT PERIOD OR IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT
TO PARAGRAPH 5(A)(I) ABOVE (OTHER THAN AS A RESULT TERMINATION WITH GOOD
REASON), EXECUTIVE SHALL ONLY BE ENTITLED TO RECEIVE THE ITEMS OF COMPENSATION
DESCRIBED UNDER CLAUSES)(I), (II) AND (III) OF PARAGRAPH 5(B) ABOVE.


 


5.  NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE EITHER PERSONALLY DELIVERED, SENT BY REPUTABLE OVERNIGHT COURIER
SERVICE OR MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE
RECIPIENT AT THE ADDRESS BELOW INDICATED:


 

Notices to Executive:

 

 

Duane C. McDougall

 

[Address]

 

2

--------------------------------------------------------------------------------


 

Notices to the Company:

 

 

Boise Cascade, L.L.C.

 

1111 W. Jefferson Street, Suite 300

 

Boise, ID 83702-5389

 

Attention: General Counsel

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

6.  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.


 


7.  COMPLETE AGREEMENT.  THIS AGREEMENT EMBODIES THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDES AND PREEMPTS ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


8.  NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL BE DEEMED
TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY.  WHENEVER
USED HEREIN, “INCLUDING” SHALL MEAN “INCLUDING, WITHOUT LIMITATION.”


 


9.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS, EACH
OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER CONSTITUTE
ONE AND THE SAME AGREEMENT.


 


10.  CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF IDAHO OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.


 

11.  Confirmation.  Except as amended hereby, the Employment Agreement is hereby
ratified and confirmed in all respects as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this agreement to be signed as of
the date first set forth above.

 

 

BOISE CASCADE, L.L.C.

 

 

 

 

 

By

/s/ Tom Carlile

 

/s/ Duane McDougall

Executive Vice President and Chief Financial Officer

 

Duane C. McDougall

 

4

--------------------------------------------------------------------------------